Title: From Thomas Jefferson to the Commissioners of the Tax for Albemarle County, 26 March 1781
From: Jefferson, Thomas
To: Commissioners of the Tax



Gentlemen
In Council, March 26, 1781.

The law requiring that the tobacco notes received by you in payment of the two per cent. tax, under the act of October 1780, for recruiting our quota of continental troops, should be transmitted  to the Executive, you will be pleased to transmit them accordingly, so soon as they shall be received, the tobacco being much, and immediately wanted, to provide clothing for the soldiers. Any deficiency of bounty money due to the new recruits, may be paid at the treasury on demand. I am with much respect, Gentlemen, Your most obedient servant.

Th: Jefferson

